department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number employer_identification_number number release date se t eo ra t date uniform issue list legend m n o p q r dear ------------------ we have considered m’s ruling_request dated date submitted on m’s behalf by its authorized representative relating to the retention of m’s tax exempt status under sec_501 of the internal_revenue_code the application of the unrelated_business_income_tax provisions of the code sections to the proposed transactions described below and the applicability of code sec_4942 and sec_4943 relating to excise_taxes for private_foundations to the proposed transactions facts m is a nonprofit corporation located in the state of n and organized under the laws of n m has been recognized by the internal_revenue_service as exempt from federal_income_tax as an organization described in sec_501 of the code m has also been classified as a private non-operating foundation within the meaning of sec_509 of the code m now proposes to amend the above articles and bylaws to include the following m’s articles of incorporation and bylaws state that m is organized and operated for to promote the health and welfare of the community by providing access to public recreational amenities and programs to lessen the burdens of government by providing public recreational amenities and programs that shall be available to the general_public without regard to race creed color or religion the purpose of receiving and administering funds for such religious charitable educational and scientific organizations as permitted for organizations described in sec_501 of the code and in particular the making of distributions to qualified sec_501 organizations language on the operational level m proposes to own build maintain and lease a public ice arena ice arena in order to promote the health and welfare of the community and to lessen the burdens of government m has the support of local_government in this endeavor this support is evidenced by letters from two local officials addressed to m the letters dated in june and july of are respectively from the supervisor of r township and the mayor of a local city both officials point to the recreational benefits to people of all ages in the community from the establishment of an ice rink the letter from the supervisor also states that the r township itself would undertake the project if it had the financial resources the purpose of buying land and developing ice arena it is possible that ice arena would be developed on land owned by a governmental entity o’s governing documents consisting of an operating_agreement and articles of organization would provide that o is to be managed by a governing board made up of individuals chosen by m as sole member of o m will at all times control o and any income produced by o would be applied to further m’s exempt purposes contribution_to_capital and or loan from m to o government grants and loans from third party corporate banking institutions to o o will not operate ice arena o will only develop ice arena and be the landlord facility owner o would lease ice arena to third party entities at a fair_market_value rate you have furnished a copy of the proposed lease m would be the sole member of an n limited_liability_company o established for financing for the construction of ice arena would be obtained through a the ice arena will include a big_number sq ft pro shop the pro shop will meet the the ice arena facility shall be approximately big_number square feet with two ice sheets each ice sheet shall be ft x ft to conform with national hockey league and college rink specifications each ice sheet shall have seating to accommodate up to spectators the ice arena shall also include a dry floor training center a ft x ft dry floor rink this is designed to supplement the ice sheet and allow for a full scale off-ice practice facility needs of ice arena users by providing skate sharpening services and a full line of hockey and figure skating equipment and accessories the ice arena will also include a big_number sq ft coffee shop and concession area it will be designed to provide convenient access to food and beverage services for users of ice arena the ice arena may also include a big_number sq ft lounge the lounge is designed to provide adult visitors a place to relax while their children use ice arena facilities the ice arena may also include a big_number sq ft child room day care center this is designed to provide for a safe educational environment for young children while parents or other family members use ice arena gymnastics facility and a big_number sq ft athletic medicine center if any tangible_personal_property is leased by m as lessor the amount of rent to be received from such leasing will not exceed of the total rent for the real_property and fixtures of ice arena plus such personal_property the ice arena and all related facilities shall be available for use by the general_public at fair_market_value rates without regard to race creed color or religion in a letter sent by fax on date m’s authorized representative an attorney assures us that m o and any other entities the ice arena is leased to will not charge rents that are in excess of commercially reasonable rates for the facility and geographic area involved this provision will be made a condition of any lease or sublease that is entered into profit third parties at fair_market_value rates neither the creator of m or any family_member thereof nor any member of m’s board_of directors disqualified persons or officers of m or persons controlled directly or indirectly by such private interests will have any ownership interests in any third party entity to which o leases or contracts regarding ice arena your submission includes the business plan for ice arena the pro shop coffee shop and day care center will be leased to independent for other possibilities include a big_number sq ft conference center a big_number sq ft senior citizens are to be provided with dedicated exercise and meeting space at the lease for ice arena will require the lessee to offer the following or comparable a p program shall be offered to provide disadvantaged youth in the local area a friday night q program shall be offered to provide a safe and fun alternative programs or facilities at cost the opportunity to learn to skate and to attend a day program at ice arena for high school age students at ice arena ice arena any government or nonprofit organization m has been working closely with local municipalities to ensure their interest in the ice arena project m has received assurances that the proposed ice arena would be a valuable community asset because it would provide a public recreation amenity for the local residents you have included copies of correspondence to this effect rulings requested meeting rooms are to be made available on a first come first serve basis for you request that we rule as follows the development of ice arena through a limited_liability_company o of which m is the sole member will not jeopardize m’s exemption under sec_501 of the code with respect to its qualification under the organizational_test of sec_501 the development of ice arena through o of which m is the sole member wherein o will lease ice arena to independent third parties will not jeopardize m’s exemption under sec_501 of the code with respect to its qualification under the operational_test of sec_501 even if ice arena includes certain segments that are not in furtherance of exempt purposes under sec_501 of the code the development of such facilities will not adversely affect m’s tax exempt status under sec_501 income derived by m through the development of ice arena will not be subject_to tax under sec_511 of the code inasmuch as ownership of ice arena has a substantial causal relationship to the achievement of m’s exempt purposes as set forth in sec_1_501_c_3_-1 of the income_tax regulations income derived by m through the o wnership maintenance and leasing of certain ancillary facilities will not be subject_to tax under sec_511 of the code based on application of the fragmentation rule set forth in sec_513 income derived by m through the development of ice arena will not constitute debt financed income within the meaning of sec_514 of the code and accordingly will not be subject_to tax under sec_511 lease payments received by m with respect to ice arena whether or not in furtherance of an exempt_purpose under sec_501 of the code but subject_to sec_514 will be excluded from the computation of unrelated_business_taxable_income under sec_512 as rent from real_property and rents for personal_property that are an incidental amount of the total rents received the development of ice arena is not an unrelated_trade_or_business under sec_513 of the code the activities contemplated by m in connection with ice arena will not constitute a business_enterprise within the meani ng of sec_4943 of the code expenditures incurred by m to develop ice arena will be treated as qualifying distributions under sec_4942 of the code o does not need a separate ruling with regard to its tax treatment because it is wholly owned by m the tax status and treatment of m are applicable to o law sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable religious educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in general an sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify for exemption under code sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption under sec_501 organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes under code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose thus in construing the meaning of the phrase exclusively for educational_purposes in better business bureau v united_states 236_us_279 the supreme court of the united_states stated this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes organized or operated exclusively for a sec_501 purpose unless it serves a public rather than a private interest thus it is necessary that the organization establish that it is not operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states that the term charitable is used in code sec_501 in its generally accepted legal sense and includes the promotion of social welfare through the relief of the poor and distressed or of the underprivileged erection or maintenance of public buildings monuments or works lessening of the burdens of government or attempting i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law and iv to combat community deterioration and juvenile delinquency recreational facilities without charge to the residents of a township is not organized and operated exclusively for charitable purposes where the use of the facilities is restricted sec_1_501_c_3_-1 of the regulations provides that an organization is not revrul_67_325 1967_2_cb_113 holds that an organization which provides revrul_67_325 notes that prior to the internal re venue service did not to less than the entire community on the basis of race accordingly the organization does not qualify for exemption under sec_501 of the code the organization is a nonprofit organization formed for the purpose of providing community recreational facilities including a swimming pool an athletic field and a pavilion suitable for picnics and other activities the facilities are available without charge to residents of the community without regard to age physical condition or social or economic circumstances however the organization restricts the use of the facilities to persons of a particular race generally recognize that contributions to organizations providing community recreational facilities were deductible for income_tax purposes ie such entities were not tax exempt under code sec_501 even though the facilities were provided free of charge for use by all the residents of the particular community in however the previously published nonacquiescence in the decision of the tax_court of the united_states in isabel 21_tc_55 nonacquiescence 1955_1_cb_8 was withdrawn and an acquiescence was published in 1959_2_cb_6 revrul_59_310 1959_2_cb_146 states the reasons for the acquiescence the peters case involved an issue as to deductibility under sec_23 of the internal_revenue_code_of_1939 corresponding to sec_170 of the and codes of a contribution by an individual to a nonprofit corporation formed to operate a public beach playground and bathing facilities for the residents of a particula r geographical area no charge was made for_the_use_of the beach the tax_court specifically found as a fact that there was no restriction or discrimination in the use of the beach other than its restriction to the residents of the defined community the corporation was otherwise organized and operated in accordance with the requirements of sec_23 of the1939 code however the service had ruled that the organization was only entitled to exemption under sec_101 of the code corresponding to sec_501 of the and codes and accordingly had not been included in the cumulative list of organizations now publication the volume which lists the names of organizations contributions to which are tax deductible the evidence clearly shows that the dominant purpose in establishing and maintaining the foundation was to provide convenient swimming and recreation facilities for all persons residing in cold spring harbor school district of the town of huntington and especially those who could not afford individually to acquire and maintain such facilities a contribution was not a prescribed condition to the use of the community beach and recreation the tax_court stated at page the following facilities by any resident of cold spring harbor no fees were charged in our opinion the foundation a nonprofit organization dedicated solely to the promotion of social welfare should be classified as charitable as that term is used in the statute relied upon revrul_67_325 then comments as follows the conclusions reached in the revrul_59_310 supra dealt with an organization wherein the facts were in all accordingly since the property and its uses are dedicated to members of the general_public of the community and are charitable in that they serve a generally recognized public purpose which tends to lessen the burdens of government it is concluded that the instant organization is exclusively charitable within the meaning of sec_501 of the code and is entitled to exemption from federal_income_tax under sec_501 of the code respects similar to those in the peters case except that the organization did not receive all of its funds from public subscription instead the organization derived some income from charges for admission to the swimming pool however this fact was regarded as not controlling because such income was minor in amount and viewed as purely incidental to the operation of the pool the revenue_ruling then concluded as follows peters case and in revrul_59_310 are in accord with the general law of charity that is that community recreational facilities may be classified as charitable if they are provided for_the_use_of the general_public of the community if that condition is satisfied a sufficient public purpose is deemed to be served to justify treatment of the dedication of the facility as charitable for purposes of the law of charitable trusts preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code the organization is financed by contributions from lake front owners members of the community adjacent to the lake and municipalities bordering the lake the lake is used extensively by the public for recreational purposes the organization’s principal activity is to treat the water to remove algae and to otherwise improve the condition of the water for recreational purposes revrul_70_186 states that by ensuring the continual use of the lake for public recreational purposes the organization is performing a charitable activity revrul_67_325 discussed supra is cited property owners do not lessen the public benefits flowing from the organization’s operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners see revenue revrul_70_186 further states that any private benefits derived by the lake front revrul_70_86 1970_1_cb_128 holds that a nonprofit organization formed to revrul_66_358 supra describes a situation wherein a corporation contributed revrul_66_258 cites the definition of the term charitable in sec_1 c - ruling 1966_2_cb_218 which relates to an organization exempt under sec_501 of the code operating and maintaining a public park with incidental private benefits funds and realty adjacent to its plant reception area to a sec_501 organization the exempt_organization used the funds and realty to establish a park for_the_use_of the general_public held acceptance of this gift by the exempt_organization will not affect its exempt status even though the donor retained the right to continue using the picture of a certain scene in the park as its brand symbol d of the regulations to include the erection or maintenance of public buildings monuments or works the lessening of the burdens of government and the promotion of social welfare by organizations designed to accomplish any of these purposes establishing and maintaining a public park is an activity similar to those mentioned and may qualify as charitable sec_511 of the code imposes a normal_tax and a surtax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 of the code sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the sec_513 of the code provides that the term unrelated_trade_or_business sec_1_513-1 of the regulations provides that a trade_or_business is concerning the unrelated business tax issues presented sec_514 of the code defines the term unrelated_business_taxable_income to activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved include a percentage of the net_income derived from debt-financed_property this percentage in general has as its numerator and denominator the average_acquisition_indebtedness and the average_adjusted_basis respectively for the year with respect to the debt-financed_property property that is held to produce income and with respect to which there is an acquisition_indebtedness except that such term does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other exempt purposes mean with respect to any debt-financed_property the unpaid amount of - property sec_514 of the code defines the term debt-financed_property to mean a the indebtedness incurred by the organization in acquiring or improving such sec_514 a of the code defines the term acquisition_indebtedness to b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_1_514_b_-1 of the regulations excludes from the definition of debt- financed property any property the use of which is substantially related to the exercise or performance of an organization’s charitable educational or other exempt_purpose if percent or more of such property is devoted to the organization’s exempt purposes revrul_74_399 1974_2_cb_172 holds that the operation of a dining room cafeteria and snack bar by an exempt art museum for use by the museum staff employees and members of the public visiting the museum does not constitute an unrelated_trade_or_business activity within the meaning of sec_513 of the code the ruling states that the facilities in question are accessible from the museum’s galleries and other public areas but are not directly accessible from the street the patronage of the revenue_ruling discusses revrul_69_268 1969_1_cb_160 wherein a the eating facilities by the general_public is not directly or indirectly solicited nor are the facilities contemplated or designed to serve as a public restaurant profits if any are dedicated to the furtherance of the museum’s exempt purposes revrul_74_399 first cites the definition of unrelated_trade_or_business in code sec_513 and then cites sec_1_513-1 of the regulations which states that a trade_or_business is substantially related only if the production or distribution of the goods or the performance of the services from which the gross_income is derived contributes importantly to the accomplishment of exempt purposes hospital operated a cafete ria and coffee shop that was open to persons visiting hospital patients the service held that the operation of the eating facilities was not unrelated_trade_or_business within the meaning of code sec_513 pursuant to the following rationale visits by outsiders are a form of supportive therapy that assists in the recovery_of patients the provision of eating facilities enabled the visitors to spend more time with the patients and thus contributed importantly to the hospital’s exempt_purpose sec_4942 of the code defines qualifying distributions as any amount_paid to accomplish one or more purposes described in sec_170 or any amount the operation of the eating facilities within the museum premises helps to attract visitors to the museum exhibits because there are places of refreshment in the museum visitors are able to devote a greater portion of their time and attention to the museum’s collection exhibits and other educational facilities than would be the case if they had to interrupt or terminate their tours of the museum to seek outside facilities at mealtime the eating facilities also enhance the efficient operation of the entire museum by enabling the museum staff and employees to remain on its premises throughout the workday thus the museum’s operation of the eating facilities is a service that contributes importantly to the accomplishment of its exempt purposes concerning the ruling requests pertaining to the foundation excise_taxes revrul_74_399 then reasoned with respect to the facts it depicted that sec_53_4942_b_-1 of the foundation and similar excise_taxes sec_4943 of the code imposes an excise_tax on a private foundation’s sec_4943 of the code provides that the term business_enterprise paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 regulations provides that amounts paid to acquire or maintain assets which are used directly in the conduct of the foundation’s exempt_activities such as the operating_assets of a museum public park or historic site are considered direct expenditures_for the active_conduct of the foundation’s exempt_activities excess_business_holdings in a business_enterprise subparagraph c defines excess_business_holdings as the amount of stock or other interest in an enterprise which the foundation would have to dispose_of in order for its remaining holdings in that enterprise to be permitted holdings does not include a functionally_related_business as defined in sec_4942 means a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 of the code subparagraph b states that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 analysis above state purposes which are considered charitable within the meaning of code sec_501 and sec_1_501_c_3_-1 of the regulations the development of ice arena by o a limited_liability_company controlled by m is in conformance with the purposes stated in the proposed amendments accordingly m should continue to meet the organizational_test under sec_501 sec_53_4943-10 of the regulations provides that a business_enterprise the proposed amendments to m’s articles and bylaws as set forth in facts sec_4942 of the code provides that the term functionally_related_business the operation of an ice arena involves in part the conduct of activities carried on you have represented that any elements of ice arena that are not in furtherance of concerning the operational_test under sec_501 ice arena will be open to all members of the public without regard to race creed color or religion the provision of recreational facilities open to all residents of a particular community on a nondiscriminatory basis promotes social welfare within the definition of charitable in sec_1_501_c_3_-1 of the regulations and code sec_501 see the holdings and the reasoning in rev ruls and and the tax_court case of isabel 21_tc_55 supra exempt purposes within the meaning of sec_501 will be incidental in nature and amount such limited or insubstantial use of ice arena will not cause m to be disqualified under the operational_test of sec_501 see sec_1 c - c of the regulations and the comments in the better business bureau case supra for the production_of_income from the sale_of_goods or the performance of services these activities ordinarily manifest a frequency and continuity and are pursued in a manner generally typical of for-profit entities ie commercial skating rinks however m will not directly conduct such activities instead it will lease space to others who in turn will undertake such activities amounts derived from leasing ice arena would be excluded from the computation of unrelated_business_taxable_income under code sec_512 as rent from real_property and rents for personal_property that are an incidental amount of the total rent received business taxable_income under code sec_512 and sec_514 to the extent the facilities are debt financed property under sec_514 however m’s leasing of ice arena pursuant to the conditions relating to community benefit imposed upon any lessor as detailed above will contribute importantly to m’s charitable purposes see sec_1_501_c_3_-1 of the regulations and the cited letters from local officials inasmuch as these activities have a substantial causal relationship to the achievement of m’s exempt purposes all income even debt financed income derived by m from the operation of ice arena will not be subject_to tax under sec_511 rental of skating equipment such income should not constitute unrelated_business_taxable_income under sec_512 of the code based on application of the fragmentation rule applicable under sec_513 to ancillary activities of ice arena see the discussion and holdings in rev ruls and supra furthermore the receipt of such non-rental income would be unexpected and incidental however m acknowledges that income derived from the sale of clothing such as hats or shirts with ordinarily a portion of the rental payments for ice arena could constitute unrelated even if m received some income directly from the sale of soft drinks or snacks or concerning the issues of debt financed income under sec_514 of the code and ice arena’s logo may be unrelated_business_taxable_income under sec_512 such sales may be deemed to be not substantially related to the exempt purposes of m excess_business_holdings under sec_4943 income from the development of ice arena should not constitute unrelated_business_taxable_income because such revenues will be derived from a trade_or_business that is substantially related to m’s exempt purposes therefore such income will not constitute debt financed income within the meaning of sec_514 and accordingly will not be subject_to tax under sec_511 see sec_1_514_b_-1 of the regulations in addition m’s development of ice arena is a functionally_related_business under sec_4942 as such it is not a business_enterprise pursuant to sec_4943 as described in sec_53 a and b of the regulations rulings based on the foregoing we rule as follows the development of ice arena through a limited_liability_company o of which m is the sole member will not jeopardize m’s exemption under sec_501 of the code with respect to its qualification under the organizational_test of sec_501 the development of ice arena through o of which m is the sole member wherein o will lease ice arena to independent third parties will not jeopardize m’s exemption under sec_501 of the code with respect to its qualification under the operational_test of sec_501 even if ice arena includes certain insubstantial segments that are not in furtherance of exempt purposes under sec_501 of the code the development of such facilities will not adversely affect m’s tax exempt status under sec_501 income derived by m through the development of ice arena will not be subject_to tax under sec_511 of the code inasmuch as ownership of ice arena has a substantial causal relationship to the achievement of m’s exempt purposes as set forth in sec_1_501_c_3_-1 of the regulations income derived by m through the ownership maintenance and leasing of certain ancillary facilities will not be subject_to tax under sec_511 of the code based on application of the fragmentation rule set forth in sec_513 income derived by m through the development of ice arena will not constitute debt financed income within the meaning of sec_514 of the code and accordingly will not be subject_to tax under sec_511 lease payments received by m with respect to ice arena whether or not in furtherance of an exempt_purpose under sec_501 of the code but subject_to sec_514 will be excluded from the computation of unrelated_business_taxable_income under sec_512 as rent from real_property and rents for personal_property that are an incidental amount of the total rents received the development of ice arena is not an unrelated_trade_or_business under sec_513 of the code the activities contemplated by m in connection with ice arena will not constitute a business_enterprise within the meaning of sec_4943 of the code expenditures incurred by m to develop ice arena will be treated as qualifying distributions under sec_4942 of the code o does not need a separate ruling with regard to its tax treatment because it is wholly owned by m the tax status and treatment of m are applicable to o this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax exempt status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number letter to your authorized representative we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about your exempt status it should be kept with your permanent records and telephone number are shown in the heading of this letter pursuant to a power_of_attorney on file in this office we are sending a copy of this if there are any questions about this ruling please contact the person whose name this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely jane baniewicz manager exempt_organizations technical group enclosure notice
